OFFICE   OF THE   AlTORNEYGENERAL   OF TEXAS
                     AUSTIN
HonorableJohn D. RmB, ?a$* 8


      at   Big     0SiS8~tWb.r b UK%. 0Onta.h~ the
                   J3&Ub3
      fo lr 0wIng
              lta ta Qentt
                        Wmd        I be given wiploy-
     zneqtby you, ?ltherthe podtion appliedfar, or
     same other,now or hemafter, I bazeby a6mo that
                    my be terainatebby yau at an;l
     suoh sa?ploynmnt
     time withoutllabllltyto mo for wager or salary
     swept ewh ad my bar* been oarwd at the date of
     such temi8atIon.* We therefore rare not nquired
     to have any rewon ior pour termfaatfen.nirthw,
     we undwetand Taxa6 Courta have dealwed a
     Btatuteuueh am that nmntionedin your letter a?
     We 7th    unoonatltutl~nal.(6igaod)Ar*lrtaat
     Oumml QuporlnOendent.~
                            will
                 Veur o ,inIo n b elp p r eo lste6
                                                o nth e
      QuwtlQJl     - ss a Qorpwatioa require6 to & vea
     bi8ohar~a4amplop a rtabaent la aitiag t&e
     eawa oi hla dIrohar&e- in or6a tlmP we my
     4letel!dno what pr0e*duro it My, to take an
     a matter   tht is a0w pen&I* beian tbir Dsgar(cL'.
     mu&~*.                                                         "
                                                             .           ,          ,
                 drtloie6196, Vemon*mCivil       E&u&~           reds,       la pax%,
au iollowut
            =wlther or      of the ioll0ufng a0456&balk .,
     oatutl$u$o    lisor !%a tien agalmmt p*mew reekln@
      craplo~ul* t


                      Where mny 8orparatIon     or rti*iwi        oil
     the .:;          doiw bumlnem ia thii      #%&a’   8z
     agent        cr’arployeo   Of auoh aorpontbion   ir r*M
                                                           “3 tap, =.
     8hall have &Imhar@ aa enpioyaean& maoh en&.oyw
     baaad a 8tatementin writing     of tb mm* of
     hie dIuaher8r,and 8uoh sorporatlon,meelvor,
     agent or emplcyee thsrsoffail8 to fur&ah a
     true statuwnt   oi the #une to 8uo:hdiaohargge+l
     amployw, within tm daya after rush danmad,8r
     where any oorporatlon or rooalvrr 0s tha oame,
     or any ofrlaeror agent of azoh eorpontlon 01
     raoeirershall fall, withintm dam aftsr
     writtendemerdl  for thr #ame, to furnishto any
     employeerolmtarily learingthe 8enioe of
     8uob aorp0ratioaor reoelrer    a statementin
     writingthat 8uoh employeedid lare moh suvlaa
     voluntarfly,0s where iiny,oorporation  im
     reoelrerof the ilame,4oing bu8lnesa within this
     etato,shall fail to show in enp statement under
     the provlsloosf this tltlo the number of years
     an& months duringwhIoh lush rrploysowsu in
     the esrrioo0r the '&aideorporstlcmor rsoslrer
     in eaoh and ovsry weparetom&moit.yor position
     In rbioh he uaa aep;Loyr(L,
                               aa8 whetherhim
     eoniou wem utiri’rotory tp roh mob oapwlty
     or not, or whore wy euah ooxparation er
     reoaIrsr eh4ll $ail wIthln ton &J* after writtesi
     demand fortha sama to furnlrhto any mah
     em loyee e tree oopy oi the 8%atemwt
     ox!ginalLy&ven to fwoh employeefor hI# IPI*
     In aaae he arm11 IraveLoot or Ie othermime
     cl~~;~ulof the UIO of eai4 oxiJna1




          The reaum for the roenaetmentoi the b&alr%htias
sktute  In 1929 by the Forty4iret LsgfrlatuVe,a8 8tatottin
She amrrgenay olausa,   war beoausothe ~oodlfiem   vi’ Ohr
Re~lsoffQlrll Eitatutesof Text, oi 1988, omitted Frog!the
definitionof diearimlnalba  ~yllyei the mterlal pPorfeian8
of the foPinerlaw on she subjeob am 8at*0tt6ifASti4Lo 894
of the fieviardCl711 Jt6tutee oi 1911,       .
          In 1914 the Supreme 00-t 4E Tome, In the ease of
st. Louie southwestam Ry. Co. re, CaWrfn, 171 G.Wq 705,
held Section3 of rzrtIols594 OS the HevistedCivil SMtutee
of la11 (whioh ia ia0ntioOi In lu3gwr 0 with Seotien s of
Article 5196, Vernon's CIoIl Statutes 7 ~oolaatitutiond..
          Obviously,the reseon that the ooditirr6 of tke
Rerlssacivil Statutea ot Tame, of loeb, omlttd 8d.4 Art1418
594 iron the 1985 tmM.flaatfon wm due: to the Saab that
            bad been doslsred unocmtI(lutionalby the
thie .Axtlel.e
BonolrbleJohn D. Rood, p       4




           Trwtlng that the ‘abcwe satiafaatorily       dls~tmw
 or your inqulPy,wa remain

     d                                  Your8   VOPy tidy




FIRST ASSISTANT
ATTORNEY GENERAL                   BY